Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response the application filed on November 30, 2018. Claims 1-20 are pending in the application and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2018 and 7/14/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 2 and 10 mention "additional" normalization, but not what the normalization is "additional" to, so what is just normalization and what is "additional normalization" cannot be determined. 
For the purposes of examination, if the art only performs one type of normalization, then it does not perform additional normalization and it will be considered to fall within the scope of the claim language.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
filtering the input data
applying a bitwise weight algorithm
generate direct binary input data
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
convolutional neural network

“Using a neural network” to receive and process input, generally recited, is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
convolutional layer
“To a convolutional layer” is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
receiving input data 
providing the direct binary input data
Receiving or providing data is mere data gathering to the judicial exception as discussed in MPEP 2106.05(g), which is adding insignificant extra-solution activity.
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
With regards to both “using a neural network” and “to a convolutional layer”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
	Receiving or providing data, as receiving or transmitting data over a network, is identified in MPEP 2106.05(d) as well-understood, routine, and conventional, and thus does not provide an inventive concept.
The claim is not patent eligible.

Regarding claim 2
Claim 2 incorporates the rejection of claim 1.
Further, claim 2 does not recite any more specific of the judicial exceptions recited in claim 1, and does not recite any further additional elements. 
Therefore, this claim is not patent eligible for the reasons set forth in claim 1 above.  

Regarding claim 3
Claim 3 incorporates the rejection of claim 1.
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
summing a product of each individual input data value and a bit specific weight 
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. 
The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

Regarding claim 4
Claim 4 incorporates the rejection of claim 3, and further recites:
weight is trained 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
“Training weight” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 	With regards to “training weight”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 5
Claim 5 incorporates the rejection of claim 1, and further recites:
fully connected layers 
softmax layer.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. 
 “Fully connected layers” and “softmax layer” are generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 	With regards to “fully connected layers” and “softmax layer”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 6
Claim 6 incorporates the rejection of claim 1, and further recites:
binary input layer
convolutional kernel (K) filter 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. 
“Binary input layer” is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
 “Convolutional kernel (K) filter” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 With regards to both “binary input layer” and “convolutional kernel (K) filter”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 7
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
filtering the input data
applying a bitwise weight algorithm
generate direct binary input data
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
convolutional neural network
“Using a neural network” to receive and process input, generally recited, is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
binary input layer
“Binary input layer” is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
convolutional kernel (K) filter 
“Convolutional kernel (K) filter” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
receiving input data 
providing the direct binary input data
Receiving or providing data is mere data gathering to the judicial exception as discussed in MPEP 2106.05(g), which is adding insignificant extra-solution activity.
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
With regards to “using a neural network”, “binary input layer”, and “convolutional kernel (K) filter”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
 	Receiving or providing data, as receiving or transmitting data over a network, is identified in MPEP 2106.05(d) as well-understood, routine, and conventional, and thus does not provide an inventive concept.
The claim is not patent eligible.

Regarding claim 8
Claim 8 incorporates the rejection of claim 7.
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
summing a product of each individual input data value and a bit specific weight 
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. 
The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

Regarding claim 9
Claim 9 incorporates the rejection of claim 8, and further recites:
weight is trained 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
“Training weight” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 	With regards to “training weight”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 10
Claim 10 incorporates the rejection of claim 7, and further recites:
convolutional layer 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. 
“To a convolutional layer” is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 With regards to “to a convolutional layer”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 11
Claim 11 incorporates the rejection of claim 7.
Further, claim 11 does not recite any more specific of the judicial exceptions recited in claim 7, and does not recite any further additional elements. 
Therefore, this claim is not patent eligible for the reasons set forth in claim 7 above.  

Regarding claim 12
Claim 12 incorporates the rejection of claim 7.
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
factorizes a convolution
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. 
The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

Regarding claim 13
Claim 13 incorporates the rejection of claim 7, and further recites:
fully connected layers 
softmax layer.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. 
 “Fully connected layers” and “softmax layer” are generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 	With regards to “fully connected layers” and “softmax layer”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 14
Step 1: The claim recites a machine, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
filtering the input data
applying a bitwise weight algorithm
generate direct binary input data
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
convolutional layer
“Convolutional layer” is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
convolutional neural network
“Using a neural network” to receive and process input, generally recited, is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
receiving input data 
providing the direct binary input data
Receiving or providing data is mere data gathering to the judicial exception as discussed in MPEP 2106.05(g), which is adding insignificant extra-solution activity.
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
With regards to both “convolutional layer” and “using a neural network”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
 	Receiving or providing data, as receiving or transmitting data over a network, is identified in MPEP 2106.05(d) as well-understood, routine, and conventional, and thus does not provide an inventive concept.
The claim is not patent eligible.

Regarding claim 15
Claim 15 incorporates the rejection of claim 14, and further recites:
binary input layer
convolutional kernel filter 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. 
“Binary input layer” is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
 “Convolutional kernel filter” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 
With regards to both “binary input data” and “convolutional kernel filter”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 16
Claim 16 incorporates the rejection of claim 15.
Further, claim 16 does not recite any more specific of the judicial exceptions recited in claim 15, and does not recite any further additional elements. 
Therefore, this claim is not patent eligible for the reasons set forth in claim 15 above.  

Regarding claim 17
Claim 17 incorporates the rejection of claim 15.
Further, claim 17 does not recite any more specific of the judicial exceptions recited in claim 15, and does not recite any further additional elements. 
Therefore, this claim is not patent eligible for the reasons set forth in claim 15 above.  

Regarding claim 18
Claim 18 incorporates the rejection of claim 14.
Step 1: The claim recites a machine, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
summing a product of each individual input data value and a bit specific weight 
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. 
The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

Regarding claim 19
Claim 19 incorporates the rejection of claim 18, and further recites:
weight is trained 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
“Training weight” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 	With regards to “training weight”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 20
Claim 20 incorporates the rejection of claim 14, and further recites:
fully connected layers 
softmax layer.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. 
 “Fully connected layers” and “softmax layer” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 	With regards to “fully connected layers” and “softmax layer”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Towards accurate binary convolutional neural network”)

Regarding Claim 1
Lin teaches A method for implementing a convolutional neural network (pg. 3, section 3, para. 1, "we detail our binarization method, which is termed ABC-Net (Accurate-Binary-Convolutional)").
comprising: receiving input data for the convolutional neural network; (pg. 4, Fig. 1) 
filtering the input data by applying a bitwise weight algorithm that learns bit specific relevance without a predefined ordinal structure being provided to generate direct binary input data; (pg. 4, Fig. 1 (on the right): "The input is binarized using different functions Hv1, Hv2, Hv3"; section 3.2, equation (9); pg. 5, equation (10)). (Hv(R) is bitwise because it produces a single binary activation in equation (9) in pg. 4. H is used in backpropagation to learn the weights, i.e., "to learn bit specific relevance"). and
providing the direct binary input data to a convolutional layer within the convolutional neural network. (pg. 4, Fig. 1 (on the left) "passed into the corresponding ApproxConv’s"). 

Regarding Claim 2
Lin teaches the method of claim 1, (and thus the rejection of claim 1 is incorporated.) 
wherein the direct binary input data is provided to the convolutional layer without having to perform additional normalization to the input data. (pg. 4, Fig. 1 (on the left) "passed into the corresponding ApproxConv’s"). (Lin does only one kind of normalization (batch normalization, see pg. 5, section 3.3), so no "additional normalization" past the batch normalization). 

Regarding Claim 3
Lin teaches the method of claim 1, (and thus the rejection of claim 1 is incorporated.) 
wherein the bitwise weight algorithm operates by summing a product of each individual input data value and a bit specific weight corresponding to each bit of the individual input data value. (pg. 5, 

    PNG
    media_image1.png
    26
    131
    media_image1.png
    Greyscale
 in equation (12)). (An is the binary activation, which is the individual input data value. Bm is the bitwise binary weight filter, which is a bit specific weight.
The convolution involves multiplying and accumulating steps between the bit elements of An and Bm).
pg. 4, para 1, "we can implement the convolution with bitwise operations: xnor and bitcount" (The product-sum is a simpler version of multiply-accumulation.); 
pg. 4, para. 1, "Furthermore, if the input A is binary as well, we can implement the convolution with bitwise operations"; 
pg. 4, section. 3.2, para. 1, "to utilize the bitwise operation, the activations must be binarized as well, as they are the inputs of convolutions."). 

Regarding Claim 4
Lin teaches the method of claim 3, (and thus the rejection of claim 3 is incorporated.) 
wherein the bit specific weight is trained using a labeled dataset specific to a given use-case. (pg. 6, "The ImageNet dataset contains about 1.2 million high-resolution natural images for training that spans 1000 categories of objects."). (The imageNet is a labeld dataset. Categorizing the images is a use-case.);
pg. 10, S1 Summary of training algorithm in Section 3.3, Algorithm 1. (W and B are trained in Algorithm 1).
(The task is learned using "labeled dataset". The convolutional network is trained to do the use-case. The convolutional network is trained by learning the bit specific weights, B).

Regarding Claim 6
Lin teaches the method of claim 1, (and thus the rejection of claim 1 is incorporated.) 
wherein the direct binary input data is further provided to a binary input layer that includes a convolutional kernel (K) filter having a filter size that is at least a 1×1 array. (pg. 4, Fig. 1 (on the left); pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (B is the convolutional kernel (K) filter in the binary input layer, and the filter size is w x h x cin); pg. 5, equation (11). (For example, R is the real-value activation, and H_v1(R) is one of the binary activations, which is one of the direction binary input data, A1).

Regarding Claim 7
Lin teaches A method for implementing a convolutional neural network (pg. 3, section 3, para. 1, "we detail our binarization method, which is termed ABC-Net (Accurate-Binary-Convolutional)").


comprising: receiving input data for the convolutional neural network; (pg. 4, Fig. 1) 
filtering the input data by applying a bitwise weight algorithm that learns bit specific relevance without a predefined ordinal structure being provided to generate direct binary input data; (pg. 4, Fig. 1 (on the right): "The input is binarized using different functions Hv1, Hv2, Hv3"; section 3.2, equation (9); pg. 5, equation (10)). (Hv(R) is bitwise because it produces a single binary activation in equation (9) in pg. 4. H is used in backpropagation to learn the weights, i.e., "to learn bit specific relevance"). and
providing the direct binary input data to a binary input layer that includes a convolutional kernel (K) filter having a filter size that is at least a 1×1 array. (pg. 4, Fig. 1 (on the left) "passed into the corresponding ApproxConv’s"; pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (B is the convolutional kernel (K) filter in the binary input layer, and the filter size is w x h x cin); pg. 5, equation (11). (For example, R is the real-value activation, and H_v1(R) is one of the binary activations, which is one of the direction binary input data, A1).

Regarding Claim 8
Lin teaches the method of claim 7, (and thus the rejection of claim 7 is incorporated.) 
wherein the bitwise weight algorithm operates by summing a product of each individual input data value and a bit specific weight corresponding to each bit of the individual input data value. (pg. 5, 

    PNG
    media_image1.png
    26
    131
    media_image1.png
    Greyscale
 in equation (12)). (An is the binary activation, which is the individual input data value. Bm is the bitwise binary weight filter, which is a bit specific weight.
The convolution involves multiplying and accumulating steps between the bit elements of An and Bm).
pg. 4, para 1, "we can implement the convolution with bitwise operations: xnor and bitcount" (The product-sum is a simpler version of multiply-accumulation.); 
pg. 4, para. 1, "Furthermore, if the input A is binary as well, we can implement the convolution with bitwise operations"; 
pg. 4, section. 3.2, para. 1, "to utilize the bitwise operation, the activations must be binarized as well, as they are the inputs of convolutions."). 

Regarding Claim 9
Lin teaches the method of claim 8, (and thus the rejection of claim 8 is incorporated.) 
wherein the bit specific weight is trained using a labeled dataset specific to a given use-case. (pg. 6, "The ImageNet dataset contains about 1.2 million high-resolution natural images for training that spans 1000 categories of objects."). (The imageNet is a labeld dataset. Categorizing the images is a use-case.);
pg. 10, S1 Summary of training algorithm in Section 3.3, Algorithm 1. (W and B are trained in Algorithm 1).
(The task is learned using "labeled dataset". The convolutional network is trained to do the use-case. The convolutional network is trained by learning the bit specific weights, B).

Regarding Claim 10
Lin teaches the method of claim 7, (and thus the rejection of claim 7 is incorporated.) 
wherein the direct binary input data is provided to a convolutional layer without having to perform additional normalization to the input data. (pg. 4, Fig. 1 (on the left) "passed into the corresponding ApproxConv’s"). (Lin does only one kind of normalization (batch normalization, see pg. 5, section 3.3), so no "additional normalization" past the batch normalization). 

Regarding Claim 11
Lin teaches the method of claim 7, (and thus the rejection of claim 7 is incorporated.) 
wherein one or more convolutional kernel filters are included within the binary input layer. (pg. 4, Fig. 1 (on the left); pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (B's are the convolutional kernel filters in the binary input layer).

Regarding Claim 12
Lin teaches the method of claim 7, (and thus the rejection of claim 7 is incorporated.) 
wherein one or more convolutional kernel filters are included within the binary input layer. (pg. 4, Fig. 1 (on the left); pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (Cin is interpreted as depth-wise, and w, h are interpreted as point-wise. Linear combination is interpreted as factorization).

Regarding Claim 14
Lin teaches A system for implementing a convolutional neural network (pg. 3, section 3, para. 1, "we detail our binarization method, which is termed ABC-Net (Accurate-Binary-Convolutional)").
comprising: an input for receiving data; (pg. 4, Fig. 1). and
a processor that includes logic for filtering the input data by applying a bitwise weight algorithm that learns bit specific relevance without a predefined ordinal structure being provided to generate direct binary input data; (pg. 5,section 4, Experiment results). (It is clear that Lin performs their experiments on a computer in which a processor that includes logic is inherent); 
pg. 4, Fig. 1 (on the right): "The input is binarized using different functions Hv1, Hv2, Hv3"; section 3.2, equation (9); pg. 5, equation (10)). (Hv(R) is bitwise because it produces a single binary activation in equation (9) in pg. 4. H is used in backpropagation to learn the weights, i.e., "to learn bit specific relevance"). and
providing the direct binary input data to a convolutional layer within the convolutional neural network. (pg. 4, Fig. 1 (on the left) "passed into the corresponding ApproxConv’s"). 

Regarding Claim 15
Lin teaches the system of claim 14, (and thus the rejection of claim 14 is incorporated.) 
wherein the processor further includes logic that provides the direct binary input data to a binary input layer that includes a convolutional kernel filter having a filter size that is at least a 1×1 array. (pg. 4, Fig. 1; pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (B is the convolutional kernel filter in the binary input layer, and the filter size is w x h x cin); pg. 5, equation (11). (For example, R is the real-value activation, and H_v1(R) is one of the binary activations, which is one of the direction binary input data, A1).

Regarding Claim 16
Lin teaches the system of claim 15, (and thus the rejection of claim 15 is incorporated.) 
wherein the processor further includes logic that includes the convolutional layer capable of receiving the direct binary input data provided by the binary input layer. (pg. 4, Fig. 1 (on the left))

Regarding Claim 17
Lin teaches the system of claim 15, (and thus the rejection of claim 15 is incorporated.) 
wherein the binary input layer is designed to include one or more convolutional kernel filters. (pg. 4, Fig. 1 (on the left); pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (B's are the convolutional kernel filters).

Regarding Claim 18
Lin teaches the system of claim 14, (and thus the rejection of claim 14 is incorporated.) 
wherein the bitwise weight algorithm operates by summing a product of each individual input data value by a bit specific weight corresponding to each bit of the individual input data value. (pg. 5, 

    PNG
    media_image1.png
    26
    131
    media_image1.png
    Greyscale
 in equation (12)). (An is the binary activation, which is the individual input data value. Bm is the bitwise binary weight filter, which is a bit specific weight.
The convolution involves multiplying and accumulating steps between the bit elements of An and Bm).
pg. 4, para 1, "we can implement the convolution with bitwise operations: xnor and bitcount" (The product-sum is a simpler version of multiply-accumulation.); 
pg. 4, para. 1, "Furthermore, if the input A is binary as well, we can implement the convolution with bitwise operations"; 
pg. 4, section. 3.2, para. 1, "to utilize the bitwise operation, the activations must be binarized as well, as they are the inputs of convolutions."). 


Regarding Claim 19
Lin teaches the system of claim 18, (and thus the rejection of claim 18 is incorporated.) 
wherein the bit-specific binary weight is trained using a labeled dataset specific to a given use-case. (pg. 6, "The ImageNet dataset contains about 1.2 million high-resolution natural images for training that spans 1000 categories of objects."). (The imageNet is a labeld dataset. Categorizing the images is a use-case.);
pg. 10, S1 Summary of training algorithm in Section 3.3, Algorithm 1. (W and B are trained in Algorithm 1).
(The task is learned using "labeled dataset". The convolutional network is trained to do the use-case. The convolutional network is trained by learning the bit specific weights, B).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Towards accurate binary convolutional neural network”) in view of Ni et al. (“An energy-efficient digital ReRAM-crossbar-based CNN with bitwise parallelism”) 

Regarding Claim 5
Lin teaches the method of claim 1, (and thus the rejection of claim 1 is incorporated.) but Lin does not explicitly teach wherein the convolutional neural network further comprises one or more fully connected layers and a softmax layer but Ni teaches this limitation. (Ni, pg. 42, col. 2, para. 1, "We adopt the binary activation to each BinConv layer and FC layer with the exception for the last FC layer. The output of the last FC layer is fed into the softmax layer"). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Lin by including fully connected layers and a softmax layer disclosed in Ni. The motivation to do so is "to generate a probabilistic distribution of [multi-class output]" (Ni, pg. 42, col. 2, para. 1).

Regarding Claim 13
Lin teaches the method of claim 7, (and thus the rejection of claim 7 is incorporated.) but Lin does not explicitly teach wherein the convolutional neural network further comprises one or more fully connected layers and a softmax layer but Ni teaches this limitation. (Ni, pg. 42, col. 2, para. 1, "We adopt the binary activation to each BinConv layer and FC layer with the exception for the last FC layer. The output of the last FC layer is fed into the softmax layer"). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Lin by including fully connected layers and a softmax layer disclosed in Ni. The motivation to do so is "to generate a probabilistic distribution of [multi-class output]" (Ni, pg. 42, col. 2, para. 1).

Regarding Claim 20
Lin teaches The system of claim 14, (and thus the rejection of claim 14 is incorporated.) but Lin does not explicitly teach wherein the convolutional neural network further comprises one or more fully connected layers and a softmax layer but Ni teaches this limitation. (Ni, pg. 42, col. 2, para. 1, "We adopt the binary activation to each BinConv layer and FC layer with the exception for the last FC layer. The output of the last FC layer is fed into the softmax layer"). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Lin by including fully connected layers and a softmax layer disclosed in Ni. The motivation to do so is "to generate a probabilistic distribution of [multi-class output]" (Ni, pg. 42, col. 2, para. 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deuk K Lee whose telephone number is 571-272-8440.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D. L./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122